                                       March 18, 2020

                                                                               3/18/2020
Hon. Edgardo Ramos
United States District Judge
United States Courthouse
                                        Sentencing is adjourned to June 24, 2020, at 10:00 AM.
40 Foley Square
New York, New York 10007                SO ORDERED.

Re:   United States v. Enrique Felix
      19 Cr 260 (ER)
                                                                      3/18/20202
Dear Judge Ramos,

       I write with the consent of the government (AUSA Ryan Finkel) to request an
adjournment of the sentencing hearing currently scheduled for April 2, 2020. The
request is made based on the current global health crisis caused by the novel
coronavirus. First, defense counsel is in a high risk category per the CDC for Covid-
19 and as a result would be unable to be present for the sentencing on April 2.
Second, Mr. Felix’s step-mother had planned to attend the sentencing hearing but is
currently unable to travel from South Carolina due to concerns about the disease.
Lastly, Mr. Felix continues to serve the remainder of an unrelated sentence, so a
delay in sentencing would not prejudice him. I request that the sentencing be
adjourned until sometime in June. This is the first request for an adjournment of
sentencing.

      Thank you for your consideration of this request.


                                       Respectfully submitted,
                                       /s/
                                       Jennifer E. Willis
                                       Assistant Federal Defender
                                       (212) 417-8743


Cc:   AUSA Ryan Finkel
